NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment after final rejection and After-Final Consideration Program (AFCP) request filed 15 March 2021. Claims 2 and 5-17 have been cancelled. Claims 1, 19, and 20 have been amended. Claims 1, 3-4, 18-21, and 22 are pending and allowed.

Claim Rejections - 35 USC § 101

[3]	Previous rejection(s) of claims 1, 3-4, and 18-22 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent withdrawn. See response to remarks/amendment for clarification and guidance.

Allowable Subject Matter

[4]	Claims 1, 3-4, 18-21, and 22 are allowed.
REASONS FOR ALLOWANCE

[5]	The following is an examiner's statement of reasons for allowance:

Claim 1

	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “...receiving, by one or more processors,...from a feedback unit of the computer system...values of...parameters...representing a...quantity of managed virtual machines used to run...applications similar to an application...representing...cost of each managed virtual machines...representing a...number of managed virtual machines...representing a...number of managing virtual machines...processing, by the one or more processors, the parameters...to generate cost-versus-datacenter quantity...represents a quantity of datacenters used to run the application...represents a number of data centers that can fail while 100% of capacity of expected user demand...is satisfied...identifying, by the one or more processors from a monitoring of the data centers, a change in one or more values of the...parameters; in response to said identifying the change in the one or more values of the historically accurate parameters, iteratively repeating, by the one or more processors, said receiving, said processing, and said outputting, wherein said iteratively repeating reduces confidence factors and associated calculated overcapacities by updating confidence factors in successive iterations; and in each successive iteration during said iteratively repeating, changing in response to the progressively reduced confidence factors: a total number of managed virtual machines...a number of managed virtual machines...in each...group...a number of managing virtual machines in each...group used to run the application, or combinations thereof.” 
	
The most closely applicable prior art of record is referred to in the Office Action mailed 13 June 2019 as Peles et al. (United States Patent Application Publication No. 2012/0136697). Peles et al. provides a system and method for optimizing deployment of an application in a multi-datacenter system. Peles et al. collects performance information for each data center including cost information and further includes programmed analyzer which assesses costs and datacenter combinations to optimize performance including cost efficiency of deploying the application.  

While Peles et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while the optimizing of the multi-datacenter system, and in particular the considerations of datacenter combinations with respect to the deployment of an application is reasonably a form of cost versus datacenter quantity analysis, Peles et al. does not provide an iterative function to accommodates variations in confidence factors derived from uncertainty concerning virtual machine configurations in large datacenters. In contrast to Peles et al., the instant invention generates an initial model and configuration to run an application based on data processing, by the one or more processors, the parameters...to generate cost-versus-datacenter quantity...represents a quantity of datacenters used to run the application...represents a number of data centers that can fail while 100% of capacity of expected user demand...is satisfied...identifying, by the one or more processors from a monitoring of the data centers, a change in one or more values of the...parameters; in response to said identifying the change in the one or more values of the historically accurate parameters, iteratively repeating, by the one or more processors, said receiving, said processing, and said outputting, wherein said iteratively repeating reduces confidence factors and associated calculated overcapacities by updating confidence factors in successive iterations; and in each successive iteration during said iteratively repeating, changing in response to the progressively reduced confidence factors: a total number of managed virtual machines...a number of managed virtual machines...in each...group...a number of managing virtual machines in each...group used to run the application, or combinations thereof.”, as required by claim 1.

McRO, Inc. v. Bandai Namco Games America Inc. Accordingly, the solution presented is necessarily rooted in computer technology and provides an improvement to the efficient use of processing capacity at large datacenters and thereby provides an additional element which integrates the ineligible claim element into a practical application of the abstract/mathematical concepts under Step 2A Prong 2 of the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019.  

Claims 19 and 20






Claims 3-4, 18, and 21-22

Claims 3-4, 18, and 21-22 all depend from allowable claims 1, 19 or 20 and recite further limiting features. Claims 3-4, 18, and 21-22 are allowed for reasons consistent with those identified with respect to claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
[6]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/Primary Examiner, Art Unit 3683